 1   MICHAEL B. BIGELOW
     Attorney at Law
 2   State Bar No. 65211
     1621 McClaren Dr.
 3   Carmichael, CA. 95608
     Telephone: (916) 443-0217
 4   Email:LawOffice.mbigelow@gmail.com
 5   Attorney for Defendant
     Carlos Martinez
 6
                   IN THE UNITED STATES DISTRICT COURT
 7
               IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,     )    Case No. 2:18-cr-35 TLN
10                                 )
               Plaintiff,          )    STIPULATION AND ORDER
11                                 )    EXTENDING DATE FOR
         vs.                       )    SELF SURRENDER; MODIFYING
12                                 )    CONDITIONS OF RELEASE
     CARLOS MARTINEZ               )
13                                 )
               Defendant           )
14                                 )
15
         Plaintiff United States of America, by and through its
16
     counsel of record, and defendant, by and through defendant’s
17
     counsel of record, hereby stipulate as follows:
18

19
         Following sentencing, and by previous order, defendant was

20   ordered to self-surrender to BOP on June 1, 2020.

21       By this stipulation, and as a consequence of the current

22   Covid-19 crisis, the parties agree, and so request, that

23   defendant’s self-surrender date be moved to November 9, 2020.
24       In addition, the parties agree and stipulate that
25
     defendant’s conditions of release be modified so to include home



                                       -1-
 1   confinement pending his self-surrender BOP, and that defendant’s
 2   home confinement conditions include and be under the standard
 3
     PTS supervision conditions.
 4

 5
     IT IS SO STIPULATED
 6
     DATED: April 10, 2020                   /s/Michael B. Bigelow
 7
                                             MICHAEL B. BIGELOW
 8                                           Attorney for Carlos Martinez

 9   DATED: April 10, 2020                   Respectfully submitted
10

11                                           /S/Justine Lee
                                             JUSTINE LEE
12
                                             Assistant United States Attorney
13

14
                                       ORDER
15
     IT IS SO ORDERD.
16

17
     DATED: April 13, 2020
18

19

20
                                   Troy L. Nunley
21
                                   United States District Judge

22

23

24

25




                                       -2-
